DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 12 is/are rejected under 35 U.S.C. 103 as unpatentable over Ishihara (US2018/0054891A1) in view of Sakaguchi (KR10-2015-0156008A).
Regarding claims 1, 2 and 12, Ishihara reads on the claims as follows (limitations not disclosed by Ishihara are crossed out, below):
Claim 1. A method of manufacturing a multilayer wiring board, comprising the steps of: providing a laminated sheet (see Fig. 5A) including, in sequence, a substrate (6 with 12), a first release layer (adhesive; see para. [0064]), and a metal layer (11); 
forming a first wiring layer (2d, Fig. 5B) on the metal layer; 
alternately stacking (see Figs. 5C-5H) insulating layers (3a, 3b, 3c) and wiring layers (2a, 2b, 2c) on the laminated sheet on which the first wiring layer is formed to give a laminate (10) provided with a multilayer wiring layer, the first wiring layer being incorporated in the form of an embedded wiring layer; 

separating the substrate from the metal layer at the first release layer (see Fig. 5J); and 
separating the reinforcing sheet from the laminate provided with the multilayer wiring layer at the second release layer to give the multilayer wiring board (see Fig. 5N), 
Claim 2. The method according to claim 1, further comprising the step of removing the metal layer by etching (see end of para. [0077]) after separating the substrate and before separating the reinforcing sheet.  
Claim 12. The method according to claim 1, further comprising the steps of: 
removing the metal layer by etching after separating the substrate and before separating the reinforcing sheet (see end of para. [0077]); and 
mounting an electronic device (E1, Fig. 5N) on the surface of the first wiring layer after removing the metal layer and before separating the reinforcing sheet.
See discussion of the adhesive between layers 11 and 12 in para. [0064] and [0077]. As mentioned in para. [0077], the base plate 6 and laminate 10 can be separated from each other by pulling in opposite directions. In para. [0085], Ishihara mentions support plate 7 and the laminate 10 can be separated from each other by pulling in opposite directions. Therefore, it is deemed readily apparent that since the laminate 10 is separated by pulling away from base plate 6 when the reinforcing sheet 7 is already disposed on the laminate 10, and the laminate 10 is separable from the reinforcing sheet 7 by pulling in opposite directions, the adhesive between layers 11 and 12 must have a lower peel strength than the 
Ishihara does not disclose the newly-added limitations drawn to the particular Ra values.
Sakaguchi discloses a method of making a multilayer PCB starting with a laminated sheet as that claimed. Please refer to Example 9, first reading Example 1, Example 3, Example 4, and Example 9, in order. In Example 9, the laminated sheet (see Fig. 2A and para. [0213]) includes, in sequence, a substrate (the carrier), a first release layer (Cr intermediate layer), and a metal layer (3 µm electroplated Cu). A surface of the metal layer remote from the first release layer has an arithmetic mean roughness Ra of 90 nm as measured in accordance with JIS B 0601-2001 (please refer to the translation of Table 1, below)

Carrier
Intermediate layer forming side
Surface roughness (µm)
Ultra-thin Cu
Intermediate layer side surface roughness (µm)
Ultra-thin Cu
Resin side roughness (µm)
Minimum line/space
(µm)


Ra
Rt
Rz
Ra
Rt
Rz
Ra
Rt
Rz

Example 1
film
0.07
0.40
0.30
0.08
0.42
0.30
0.15
0.78
0.50
12/12
Example 2
film
0.07
0.40
0.30
0.08
0.42
0.30
0.08
0.40
0.28
8/8
Example 3
film
0.07
0.40
0.30
0.08
0.42
0.30
0.12
0.65
0.38
10/10
Example 4
film
0.07
0.40
0.30
0.08
0.42
0.30
0.05
0.22
0.09
6/6
Example 5
Rolled Cu foil
0.05
0.39
0.25
0.05
0.38
0.27
0.05
0.25
0.13
6/6
Example 6
Electrolytic Cu foil
0.11
0.65
0.48
0.12
0.70
0.48
0.10
0.55
0.43
8/8
Example 7
Rolled Cu foil
0.05
0.39
0.25
0.05
0.38
0.27
0.07
0.27
0.15
6/6
Example 8
Electrolytic Cu foil
0.11
0.65
0.48
0.12
0.70
0.48
0.12
0.57
0.45
9/9
Example 9
Rolled Cu foil
0.05
0.39
0.25
0.05
0.38
0.27
0.09
0.32
0.20
6/6
Example 10
Electrolytic Cu foil
0.11
0.65
0.48
0.12
0.70
0.48
0.14
0.62
0.50
10/10
Comp. example 1
Electrolytic Cu foil
0.25
1.90
1.35
0.25
1.84
1.34
0.41
2.98
2.49
20/20
Comp. example 2
Electrolytic Cu foil
0.25
1.90
1.35
0.25
1.84
1.34
0.20
1.45
1.12
15/15


An advantage of the low roughness value is the same as disclosed in the present application. See the 6/6 line/space ratio of Example 9. See para. [0110].
Taking into consideration the teachings of both references, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form the metal layer of 
If Applicant disagrees that the adhesive layer 8 necessarily has a higher peel strength, the examiner is nevertheless of the opinion that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to choose an adhesive 8 having a higher release strength than the adhesive between layers 11 and 12, so that the reinforcing sheet 7 is not separated from the laminate 10 at the time of separating the laminate 10 from base plate 6.
Regarding claims 3-5, from the disclosure there appears to be no criticality to the particular numerical values, as long as the adhesive 8 has the higher peel strength. It is deemed one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to select adhesives suitable for this purpose, including meeting the claimed numerical values, as a matter of engineering design choice. 
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara and Sakaguchi, further in view of Hirasawa (US2002/0004124A1).
Ishihara as modified in view of Sakaguchi renders obvious the claimed invention, except for the first and second release layers having the claimed release strength.
Hirasawa discloses a copper foil circuit attached to a carrier by means of an organic release layer (see Fig. 1). Hirasawa teaches that it is known to vary the amount of any of the agents making up the organic release layer, so as to obtain a release strength in the range 1 to 300 gf/cm. See para. [0016]-[0023], especially para. [0023]. 
In view of the teachings of Hirasawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the agents disclosed by Hirasawa, to form the two release layers of Ishihara, in suitable proportions so as to obtain an adhesive layer 8 having a higher release strength than the adhesive layer between layers 11 and 12. Choosing values in the . 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara and Sakaguci, in view of Moriyama (KR20150059781A).
Ishihara in view of Sakaguci renders obvious the claimed invention, except for the limitations of claim 14. The reinforcing sheet 7 in Ishihara can be a metal plate (see para. [0039]), but no examples are given, of suitable metals. 
Moriyama discloses a plate 10, which can be used as a carrier having a release layer 20, for making a multilayer PCB. The plate 10 may be made from various materials, such as SUS301, SUS304, or SUS631 stainless steel (see para [0095]).
Reinforcement sheet 7 is similar in function to the substrate, both essentially being carriers provided with a release layer. Since Ishihara merely specifies element 7 can be a metal plate, without requiring any specific characteristics of the material, it is deemed one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a stainless steel plate as that disclosed by Moriyama, since it would be expected such a material would be suitable for this intended application, based on its similar uses as a carrier plate. Since these stainless steel materials are also listed in Table 1 of the present application, it is deemed they have the same properties (i.e. Kb0.1).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729